Durham Commercial Capital Corp. v Wadsworth Golf Constr. Co. of The Midwest, Inc. (2018 NY Slip Op 04943)





Durham Commercial Capital Corp. v Wadsworth Golf Constr. Co. of The Midwest, Inc.


2018 NY Slip Op 04943


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: SMITH, J.P., CARNI, NEMOYER, AND WINSLOW, JJ. (Filed June 29, 2018.) 


MOTION NO. (468/18) CA 17-00855.

[*1]DURHAM COMMERCIAL CAPITAL CORP., PLAINTIFF-APPELLANT, 
vWADSWORTH GOLF CONSTRUCTION COMPANY OF THE MIDWEST, INC., ALSO KNOWN AS WADSWORTH GOLF CONSTRUCTION COMPANY, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.